          Case 1:19-cv-04587-JPO Document 72 Filed 10/25/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 19-CV-04587
                                                 )
ROC-A-FELLA RECORDS INC, DEF JAM                 )
RECORDINGS INC., UNIVERSAL MUSIC GROUP,          )
SONY MUSIC ENTERTAINMENT.,                       )
SHAWN CARTER p/k/a JAY-Z and                     )
TIMOTHY MOSLEY p/k/a TIMBALAND                   )
                  Defendants                     )
________________________________________________)

     AFFIDAVIT OF CHRISTOPHER BROWN IN SUPPORT OF ENTRY OF DEFAULT
                        AGAINST TIMOTHY MOSLEY

1. I am an attorney for the Plaintiff in this action.

2. I hereby make application to the Clerk of this Court for entry of default as to defendant
Timothy Mosley p/k/a Timbaland, pursuant to Rule 55(a), Federal Rules of Civil Procedure, and
in support of this application do show that:

    A. The defendant was served pursuant process by serving Bruce Seckendorf a person of
       suitable age on October 1, 2019 (Docket Entry No. 60);
    B. Upon Plaintiff’s information and belief, Timothy Mosley p/k/a Timbaland is neither an
       infants nor incompetent person and is not serving with the armed forces of the United
       States entitled to the protection of 50 U.S.C. App. Section 520; and,
    C. The defendant Timothy Mosley p/k/a Timbaland, have neither answered nor otherwise
       responded formally to the Plaintiff’s Summons and Amended Complaint, and the time to
       do so, as provided in Rule 12(a), Federal Rules of Civil Procedure, has expired.

Copies of this Affidavit and request seeking entry of default, which are being filed herewith, have
this date been served upon Timothy Mosley p/k/a Timbaland by regular mail, postage prepaid.
         Case 1:19-cv-04587-JPO Document 72 Filed 10/25/19 Page 2 of 2



Signed under the pains and penalty of perjury.




                                     ___________________________
                                     Christopher L. Brown
                                     CB 3465
                                     Brown & Rosen LLC
                                     Attorneys At Law
                                     100 State Street, Suite 900
                                     Boston, MA 02109
                                     617-728-9111 (T)
October 25, 2019                     cbrown@brownrosen.com
